NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         DEC 5 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    17-15222

                Plaintiff-Appellee,             D.C. Nos.    1:16-cv-00890-LJO
                                                             1:11-cr-00448-LJO
 v.

MICHAEL TORRES,                                 MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Eastern District of California
                   Lawrence J. O'Neill, Chief Judge, Presiding

                          Submitted November 27, 2018**

Before:      CANBY, TASHIMA, and FRIEDLAND, Circuit Judges.

      The stay issued in this appeal on January 26, 2018, is lifted.

      Michael Torres appeals from the district court’s judgment denying his 28

U.S.C. § 2255 motion to vacate. We have jurisdiction under 28 U.S.C. § 2253, and

we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Torres contends that his armed bank robbery conviction under 18 U.S.C.

§ 2113(a), (d) does not qualify as a predicate crime of violence under 18 U.S.C.

§ 924(c). This argument is foreclosed. See United States v. Watson, 881 F.3d 782

(9th Cir.), cert. denied, 139 S. Ct. 203 (2018).

      AFFIRMED.




                                           2                                 17-15222